Citation Nr: 0607179	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, minimal, inactive with pneumonitis, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Republic of 
the Philippines.

The veteran has raised (in a statment received in July 2004) 
the issue of entitlement to service connection for TDIU.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in July 2004, the veteran asserted 
that his service-connected respiratory disability had 
worsened since his last VA examination conducted in November 
2003.  He indicated that he desired to undergo another VA 
examination.  In support of his contention, the veteran has 
submitted private medical records that arguably show that his 
respiratory disability has worsened since his last VA 
examination.  In light of the veteran's statements and the 
medical evidence of record, and considering that the veteran 
and his representative have specifically requested another VA 
respiratory examination, the Board finds that the veteran 
should be afforded another such VA examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
respiratory examination to identify the 
nature and severity of his service-
connected pulmonary tuberculosis.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies, including pulmonary function 
testing, should be performed, and all 
findings reported in detail.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


